FILED
                                                                                                          COURT   OF
                                                                                                                       APPEALS
                                                                                                             DIVISION II
                                                                                                  2015 APR 2 f
                                                                                                               Alts 9: 02
       IN THE COURT OF APPEALS OF THE STATE OF WASH.
                                                                                                   ING3       ON          WON
                                                      DIVISION II                                 BY

    STATE OF WASHINGTON,                                                            No. 45225 -1 - II


                                           Respondent,


             v.




    KELLY KATHLEEN STULTZ,                                                    UNPUBLISHED OPINION


                                           Appellant.


             SUTTON, J. —     Kelly Kathleen Stultz appeals her conviction for possession of a controlled

substance ( methamphetamine) after a stipulated facts trial. She argues that her conviction must be


reversed because the trial court erred in admitting physical evidence obtained pursuant to an

unlawful Terry' stop. Holding that the Terry stop was lawful, that Stultz validly consented to the

search of her car, and that her consent was not testimonial, we affirm.


                                                           FACTS


                                      I. Stultz' s Arrest and Search Of Her Car


             Bainbridge Island Officers Victor Cienega and Aimee LaClaire responded to a report of a


person " passed out"         in   a car   in the parking lot       of an apartment complex.    Clerk' s Papers ( CP)


at    58 ( Amended       Finding    of    Fact ( FF) 1).   The person in the car was Stultz and she later told


LaClaire that she had been at the complex to visit her friend, a person Cienega was familiar with


due to " a lot of narcotics activity" in relation to the apartment number that Stultz named. Verbatim

Report       of   Proceedings (VRP) (       May    7, 2013)   at   47.   The officers were dispatched to conduct a




1
     Terry   v.   Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 ( 1968).
No. 45225 -1 - II



welfare check at 10: 00 PM; the car had been in its location since 3: 00 PM with several people


coming and going from the car to the apartment.

          When the two officers approached the car, Stultz was reclined in the driver' s seat with a


coat covering her from her knees to her face. LaClaire knocked on the passenger window for 20

to 30    seconds     before Stultz        awoke      and opened         the    passenger    door.    LaClaire then asked for


identification, which Stultz provided.


          As Stultz reached for the passenger door to open it for LaClaire, Stultz' s coat slid up on

her legs and Cienega, standing at the driver' s side window with his flashlight shining on Stultz,

saw what    he believed to be          a glass methamphetamine pipe                   between Stultz'   s   legs. About an inch


of the pipe was sticking out with the bowl wrapped in a paper towel and Cienega could see white

residue   in the    pipe.       Cienega, who recently had taken a training course with a regional narcotics

task force, believed that the pipe was used to smoke methamphetamines.


          Through the closed window, Cienega told Stultz that he saw the pipe and that she needed


to   get out of    the   car.     Stultz tried to cover the pipe with her hands, but Cienega told her that he


 already [ saw] the         pipe"   and   told her   again   to   exit   the   car.   VRP   at   40. Because he saw the pipe,


felt " uncomfortable," and wanted to confirm his belief as to what the object was, Cienega placed


Stultz in handcuffs immediately after she stood up out of the car. VRP at 41, 42. Cienega did not

tell Stultz that she was under arrest. As he placed her in handcuffs, Cienega saw an open soft cloth


pouch laying on the floorboard of the car. Inside the pouch, Cienega observed five baggies of the

type    typically   used     to   store narcotics.      One of the baggies contained a substance that Cienega


believed to be methamphetamine based on his training and experience.




                                                                    2
No. 45225 -1 - II



           Cienega then asked Stultz about the pipe, told her that he saw the baggies, and asked

whether     the    substance was methamphetamine;                 Stultz   said   that it   was.   Cienega asked if she had


any   more       drugs   or   drug   paraphernalia    in the   car.   Stultz replied " no" and said the officers " could

                           2
search     the   vehicle. "     VRP     at   45.   Cienega removed the pipe and pouch from the front seat and


floorboard, and searched the rest of the car. After placing the pouch with the baggies and the pipe
                                                                                                         Miranda3
on   the   car roof,     Cienega told Stultz that       she was under arrest and read              the              warning to

her. LaClaire ran Stultz' s name and found outstanding warrants for Stultz' s arrest. Stultz admitted

to LaClaire that she had ingested methamphetamine.


                                II. CrR 3. 5 &     CrR 3. 6 Hearing; Stipulated Facts Trial

           The State charged Stultz with one count of possession of a controlled substance


 methamphetamine).              Stultz moved to suppress the pipe, pouch, and baggies and her statements to


Cienega      after   he handcuffed her.             At the first CrR 3. 5 and CrR 3. 6 hearing, the trial court

suppressed Stultz' s statements to Cienega that she did not have any other drugs in the car and that

the officers could search the car because these statements were obtained in violation of Miranda.


The trial court also suppressed the physical evidence because Stultz' s consent was tainted by the

lack of a Miranda warning.

           The State          moved    for   reconsideration.         The trial court reversed its earlier ruling and

concluded that because Stultz was lawfully seized during a Terry stop and she consented to the




2 The trial court found that Stultz answered Cienega' s question about additional paraphernalia by
answering, "`       no, go ahead and search. "'          CP at 59 -60 ( FF 10).


3 Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 ( 1966).

                                                                  3
No. 45225 -1 - II



warrantless search of         her   car,   the   pipe, pouch, and      baggies   were admissible.       The court entered


amended findings of fact and conclusions of law.


          The trial   court   found Stultz guilty in      a stipulated     facts   trial.   Stultz appeals.


                                                         ANALYSIS


          We review a trial court' s ruling on a motion to suppress evidence to determine whether

substantial evidence, supports the trial court' s findings of fact and whether those findings, in turn,

support the trial court' s conclusions of law. State v. Russell, 180 Wash. 2d 860, 866, 330 P.3d 151

 2014).    Unchallenged findings of fact are verities on appeal. State v. Bonds, 174 Wash. App. 553,

563, 299 P.3d 663 ( 2013),         review       denied 178 Wash. 2d 1011. We review conclusions of law de novo


to determine if the conclusions of law are supported by the findings of fact. Russell, 180 Wash. 2d

at   866 -67. Substantial      evidence      is   evidence   that is   sufficient "`   to persuade a fair -minded person


of   the truth of the stated    premise. "'        Russell, 180 Wash. 2d at 866 -67 ( quoting State v. Reid, 98 Wn.

App. 152, 156, 988 P.2d 1038 ( 1999)).

          Substantial evidence supports the trial court' s challenged findings of fact and those


findings of fact support the court' s amended conclusions of law. In granting the State' s motion to

reconsider, the trial court correctly ruled that the pipe, pouch, and baggies were admissible against

Stultz.




                                                                4
No. 45225 -1 - II



                                                                     I. Findings Of Fact

                                                                                                                                  4(
             Stultz     assigns error              to four     of   the trial court' s      amended     findings     of   fact:         1) that Cienega


 immediately recognized" the object between Stultz' s legs as a methamphetamine smoking pipe

 CP    at   59 ( FF 6)), ( 2) that as Stultz got out of the car, Cienega saw the pipe and the pouch with the


baggies         that   he believed            contained methamphetamine ( FF                       9), ( 3) that after Cienega told Stultz he


saw    the      pipe and pouch and asked                       her if she had        more paraphernalia       in the   car, she answered, "' no,




go ahead and search ' (                       CP    at   59 -60 ( FF 10)),           and ( 4) that Stultz waived her Miranda rights by

making          statements            to LaClaire ( FF 13).                   Substantial evidence supports each of these amended


findings of fact.


A. Cienega Saw                   a   Glass Pipe          and   White Residue —Amended                  Finding Of Fact 6

             Substantial evidence supports the trial court' s amended finding of fact 6 that Cienega

    immediately recognized" the object between Stultz' s legs as a methamphetamine smoking pipe

that had         white residue            in the         stem.    CP     at   59 ( FF 6).      Officer Cienega testified that when Stultz


leaned       over      to    open       the     door for LaClaire, Stultz'               s coat slipped    up   on     her legs.         With his light


shining into the car, Cienega saw what he believed was a methamphetamine smoking pipe between

Stultz'     s   legs.       The trial court' s amended finding of fact 5 stated that Cienega described the object

between Stultz'              s   legs    as "   the stem of         a glass pipe"        and " white residue     inside the            stem."   CP at 59.


Stultz does            not challenge amended                      finding       of   fact 5.   Based on Cienega' s testimony about his

training         and        experience,            a     fair -minded         person     could     conclude     that      Cienega "        immediately

recognized" that the object between Stultz' s legs was a methamphetamine smoking pipe by his

description            of   the      object. (     CP at 59 ( FF 6).



4
    Stultz      challenges amended                     findings     of   fact 6, 9, 10      and   13 ( CP 59 -60).     Br. of Appellant at 1.

                                                                                     5
No. 45225 -1 - II



B. Cienega Saw the Pipe, Pouch,                    and   Baggies    as   Stultz Exited Her Car—           Amended Finding Of
    Fact 9


         A fair -minded person could also conclude that when Stultz got out of the car, Cieriega saw


the pouch with the baggies containing what he " believed" was methamphetamine and recognized

what   he   saw.    CP       at    59 ( FF 9).     Cienega testified that something " caught [ his] attention" as he

placed   Stultz in handcuffs              and   he described     what    he   saw as a " soft    gray   pouch ...    and the flap was

actually    open and         there       was    five baggies, typically        used   for   narcotics."     VRP      at   43.    Cienega


believed the       substance          in   one    of   the   baggies to be       methamphetamine.            Substantial evidence


supports amended finding of fact 9.

C. Stultz Consented to               a   Search Of Her Car —Amended                Finding Of Fact 10

           Stultz next challenges the trial court' s amended finding of fact 10, that Stultz answered

Cienega'    s question about more paraphernalia                      inside the       car   by   responding, "      no, go      ahead and



search."     CP    at   59 -60.       Cienega testified that after he asked Stultz if she had more narcotics or


paraphernalia      in the         car,   Stultz   said, "    no, she [ Stultz] said that was it, and we could search the

vehicle."    VRP        at   45.    Although the trial court' s amended finding of fact did not quote precisely

what Cienega testified that he heard Stultz say, substantial evidence supports amended finding of

fact 10.




                                                                         6
No. 45225 -1 - II



D. After Being Advised Of Her Miranda Rights, Stultz Made Statements to LaClaire--
   Amended Finding Of Fact 13

         Lastly, Stultz challenges amended finding of fact 13, which found that after Cienega read

Stultz her Miranda         warnings       she waived        those       rights   and made statements             to LaClaire.      The


findings of fact do not specify these statements, but substantial evidence supports the finding that

Stultz   continued      to talk   with   LaClaire       after she received        Miranda    warnings.           Although LaClaire


could    not    remember        exactly   when         Stultz    admitted    to   ingesting    methamphetamine,               Cienega


testified that Stultz      had    not made      that   statement     to   him. Cienega testified that he did not talk to


Stultz after he read Stultz the Miranda warning, but that LaClaire and Stultz continued to have a

conversation.       A fair -minded person, considering the totality of both officer' s testimonies, could

conclude that Stultz made statements to LaClaire after Cienega read the Miranda warning to her.

Substantial evidence supports amended finding of fact 13.

                                                   II. Conclusions Of Law


             Stultz also challenges five of the trial court' s amended conclusions of law:5 ( 1) that Cienega

                       Stultz                                               he             her to          the   car ( CL   4), ( 2) that
lawfully      seized            during   a valid   Terry    stop   when          ordered            exit




Cienega had        probable cause        to   arrest   Stultz    when     he handcuffed her ( CL 5), ( 3) that Cienega' s


warrantless search of Stultz' s                car was based upon the consent exception to the warrant




5
    Stultz   challenges amended conclusions of                  law 4, 5, 9, 10    and   11 ( CP 60 -61).        Br. of Appellant
at 1.

                                                                    7
No. 45225 -1 - II



requirement ( CL           9), ( 4) that Stultz'      s consent was not        testimonial ( CL        10), and ( 5) that the evidence

                                                                                                       6
obtained       from Stultz'        s   consent   to    search was         admissible (    CL 11).          Because the trial court' s


amended findings of fact support these conclusions of law, the trial court on reconsideration


properly ruled that the pipe, pouch, and baggies were admissible.

             Generally, warrantless searches and seizures are per se unreasonable and violate the Fourth

Amendment             of   the United       States Constitution               and   article   I,    section 7 of the Washington


Constitution. State           v.   Garvin, 166 Wash. 2d 242, 249, 207 P.3d 1266 ( 2009). "`[                            A] few jealously

and    carefully drawn             exceptions '        apply to the general rule against warrantless searches and

seizures.      Garvin, 166 Wash. 2d at 249 ( quoting State v. Duncan, 146 Wash. 2d 166, 171 -72, 43 P.3d
513 ( 2002).       The      relevant exceptions             in this   case are: (   1)   Terry     stops; (   2) searches incident to a


valid arrest; (    3) plain view; and ( 4) consent. Garvin, 166 Wash. 2d at 249 -50; State v. O' Neill, 148
Wash. 2d 564, 588, 62 P.3d 489 ( 2003). "                       The State bears a heavy burden to show the search falls

within one of         these ` narrowly drawn'               exceptions."       Garvin, 166 Wash. 2d at 250 ( quoting State v.

Jones, 146 Wash. 2d 328, 335, 45 P.3d 1062 ( 2002)).


A. Cienega        Lawfully         Detained Stultz          During    a   Terry Stop —Amended Conclusion Of Law 4

             Stultz argues that Cienega seized her unlawfully by exceeding the scope of a valid Terry

stop. We disagree.




6 Stultz also assigns error to the trial court' s amended conclusion of law 3 that LaClaire' s request
for Stultz' s identification was an unlawful seizure, but she does not provide any further argument
on    that   issue.    Br.    of   Appellant     at    1.   We do not further address Stultz' s assignment of error to
conclusion of         law 3.
                      We note, however, that under these facts the trial court correctly cited State
v. O' Neill, 148 Wash. 2d 564, 574, 62 P.3d 489 ( 2003) for authority that Stultz was not seized when
LaClaire asked her for identification.

                                                                          8
No. 45225 -1 - II



          An officer may conduct a Terry stop when the officer has reasonable, articulable suspicion

based    on "'   specific and articulable facts which, taken together with rational inferences from those


facts, reasonably        warrants an    intrusion. "'        State v. Snapp, 174 Wash. 2d 177, 197, 275 P.3d 289

 2012) ( quoting       Terry, 392 U.S.   at   21).    The officer must have articulable suspicion of a substantial


possibility that criminal conduct has occurred or is about to occur. Snapp, 174 Wash. 2d at 197 -98.

Reasonable        articulable suspicion        is determined      by    a
                                                                            totality   of   the   circumstances.   Snapp, 174
Wash. 2d    at   198.    An officer' s actions must be " justified at their inception" for a Terry stop to be

valid.   State    v.   Gatewood, 163 Wash. 2d 534, 539, 182 P.3d 426 ( 2008).                         The scope of a Terry stop

may be enlarged if the officer obtains or confirms more suspicions during the investigation. State

v. Acrey, 148 Wash. 2d 738, 747, 64 P.3d 594 ( 2003).

          Cienega and LaClaire conducted a welfare check after receiving a report of a person

 passed out" in a car and that people had been coming and going from that car into an apartment

in a complex that the officers were familiar with due to past drug activity. Stultz does not challenge

amended conclusion of law 2, that Cienega' s and LaClaire' s initial interactions with Stultz (shining

their lights into the car and rapping on the car windows) were appropriate.

          As we conclude above, substantial evidence supports the trial court' s finding that when

Cienega saw the glass object with white residue inside the stem between Stultz' s legs as she


reached to open the passenger door for LaClaire, he immediately recognized what he believed to

be   a methamphetamine          smoking        pipe.     Cienega had recently finished a training course with a

regional narcotics        task force.     At that point, based on the totality of the circumstances, Cienega

had   reasonable, articulable suspicions              that   Stultz   was engaged      in   unlawful   activity —that she was




                                                                  9
No. 45225 -1 - II



in possession of drug paraphernalia and intended to use it to consume a controlled substance.

Cienega' s subsequent detention of Stultz was thus reasonable. The trial court' s amended findings

of fact support its conclusion that Cienega seized Stultz within the scope of an appropriate Terry

stop based on specific and articulable suspicions of criminal activity.

B. Cienega Had Probable Cause to Arrest Stultz— Amended Conclusion Of Law 5


          Stultz argues that Cienega did not have probable cause to arrest her. We disagree.


          An officer may arrest a person without a warrant if the officer has probable cause to believe

the   person   has    committed         a crime.     State v. Rose, 175 Wash. 2d 10, 22, 282 P.3d 1087 ( 2012).


Probable     cause requires a          showing that '     the facts and circumstances within the arresting officer' s

knowledge and of which the officer has reasonably trustworthy information are sufficient to

warrant a person of reasonable caution                   in   a   belief that   an offense   has been   committed. "'   State v.


Barron, 170 Wn.          App.    742, 750, 285 P.3d 231 ( 2012) (                quoting State v. Terrovona, 105 Wash. 2d
632, 643, 716 P.2d 295 ( 1986)).               Probable cause is determined by a totality of the circumstances.

Barron, 170 Wash. App. at 750.

          The trial court' s amended findings of fact 6 and 9 about Cienega' s observations of the pipe,


pouch, and baggies would lead a reasonable person, with Cienega' s training and experience, to

believe that Stultz had committed a crime. Cienega thus had probable cause to arrest Stultz before


he placed her in handcuffs when he observed the pipe in her lap and as she got out of the car. The




7 The City of Bainbridge Island' s Municipal Code prohibits possession of "any drug paraphernalia
      with   the   intent to   use [   it] ... for ...   consuming         controlled substances."      Ord. 85 -08 § 2, 1985;
BIMC 9. 07. 020.          See     http://   www. codepublishing .com/ wa/ bainbridgeisland/                (   viewed   Feb. 19,
20.15).

                                                                      10
No. 45225 -1 - II



trial court' s amended findings of fact support amended conclusion of law 5 that Cienega had


probable cause to arrest Stultz when he placed her in handcuffs. 8

C. Stultz     Validly   Consented to Cienega'             s   Warrantless Search— Amended Conclusions Of
      Law 9 and 11


           Stultz challenges the trial court' s amended conclusion of law 9, that Cienega' s warrantless


search of Stultz' s car was based upon the consent exception to the warrant requirement, and


amended conclusion of law 11 that the pipe, pouch, and baggies were obtained as a result of her


voluntary consent was admissible.9 We disagree.'°

           The State must show by clear and convincing evidence that a person' s consent to a

warrantless search was            given "     freely   and     voluntarily" and was not the product of coercion or


duress,      express or    implied.      O' Neill, 148 Wash. 2d             at    588; Russell, 180 Wash. 2d               at   867.   This is a


    heavy burden." Russell, 180 Wash. 2d at 867. Consent is a question of fact determined by a totality

of   the   circumstances rather         than merely applying             a multifactor analysis.               O' Neill, 148 Wash. 2d at


589. Factors      which     may be      considered      include: ( 1) whether the officer gave the person Miranda


warnings      before the       consent   to   search, (   2) the degree of the person' s education and intelligence,




8 Stultz argues that Cienega did not have probable cause to arrest her because Cienega testified
that he did not believe that he had probable cause when he handcuffed her, but that he had probable
cause once      he   removed      the    evidence      from Stultz' s         car.    We review conclusions of law de novo
based on findings supported by substantial evidence. Russell, 180 Wash. 2d at 866 -87. Because the
trial court correctly concluded that Cienega had probable cause and the findings support that
conclusion, Cienega' s opinion is irrelevant.

9
    Stultz   incorrectly   argues   that her      consent was       tainted          by   an   illegal   arrest.   As explained above,
Cienega had probable cause to arrest Stultz.


1° For the first time on appeal, the State argues that Cienega lawfully seized the pipe, pouch, and
baggies      pursuant     to   a search       incident to      arrest.    Because we hold instead that Stultz validly
consented to Cienega' s search, we do not address this argument.

                                                                    11
No. 45225 -1 - II



 3)   whether     the   officer advised            the   person of        his   or   her   right   to    consent, (   4) whether the person


was cooperative, (        5)   whether        the    person refused consent                before granting it, (6)         how many times

the   officer asked      for   consent        to   search, and (      7)   whether         the   person was restrained.        O' Neill, 148
Wash. 2d     at   588; State      v.   Dancer, 174 Wn.            App. 666,         676, 300 P.3d 475 ( 2013), review denied 179
Wash. 2d 1014. No one factor is dispositive. Russell, 180 Wash. 2d at 872.

          Stultz    argues     that: (   1) Cienega did not give her Miranda warnings until after she said " no,


go ahead and search," (             2) the trial court did not make findings on her education or intelligence,

 3) LaClaire testified that Stultz appeared " confused" when she spoke to her, 11 ( 4) the officers did

not tell Stultz that she could refuse to consent, and ( 5) she was in handcuffs with at least three

officers present when she                consented.           Br.    of    Appellant        at   7 -8.    Stultz, however, ignores other


factors demonstrating that her consent was voluntary, including ( 1) Miranda warnings were not

given nor required        before Stultz            said, "[   G] o   ahead and search,"             and this finding of fact is supported

                                         CP        59 ( FF 10)), ( 2) Stultz was cooperative throughout her interactions
                    evidence12       (




by    substantial                             at




with Cienega and LaClaire, 13 ( 3) Stultz granted consent after Cienega told her that he saw the pipe

in her lap and she had tried to cover it with her hands, and (4) despite the presence of three officers,


11 LaClaire testified that Stultz appeared " to be a little bit confused based on her not knowing how
long    she    had been in the       car or, you         know, why         she was     in the    vehicle."     VRP at 17. This testimony
does not suggest that Stultz was unable to consent or that she did not understand the statements
she made, including her grant of consent.

12 Law enforcement officers are not necessarily required to give Miranda warnings or advise a
person of his or her right to refuse consent before that person may voluntarily consent to a search.
Dancer, 174 Wash. App. at 676; State v. Rodriguez, 20 Wash. App. 876, 880, 582 P.2d 904 ( 1978).
13
      LaClaire testified that Stultz                was " compliant,             courteous, [ and]          easygoing."     VRP   at   17.   A

separate finding of fact is not required regarding Stultz' s intelligence or education; the trial court' s
finding that Stultz voluntarily consented to the search under the totality of the circumstances is
otherwise supported by the record.
                                                                            12
No. 45225 -1 - I1



even if Stultz had been under arrest at the time she gave consent, that circumstance alone would

                                                                                                   14
not   have been      sufficient         to   conclude   that her       consent    was   coerced.         The totality of the

circumstances support the trial court' s findings that Stultz consented voluntarily.

         The trial court' s conclusions of law 9 and 11, that Stultz consented to Cienega' s warrantless


search, that the search was lawful, and that the evidence seized during that search was admissible,

were proper and supported by the amended findings of fact.

D. Stultz' s Consent Was Not Testimonial— Amended Conclusion Of Law 10


         Stultz    also argues   that 1)      she was compelled         to tell Cienega, " go   ahead and search,"         2) this


statement    was     testimonial         evidence     that    violated   her Fifth Amendment              rights,    and   3)   the



incriminating physical evidence ( pipe, bag, and baggies) should be suppressed. We disagree.

         Article I,    section      9   of   the Washington Constitution            provides   that "[   n] o person shall be


compelled    in any    criminal case          to   give evidence against         himself." Const.       art.   I, § 9.   The Fifth


Amendment to the United States Constitution                     provides    that "[   n] o person ...      shall be compelled


in any   criminal case      to be   a witness against        himself." U. S. Const. amend. V. Our Supreme Court


interprets these two        constitutional provisions           consistently.       State v. Unga, 165 Wash. 2d 95, 100,


196 P.3d 645 ( 2008).        The right against self -incrimination is intended to prohibit the inquisitorial


method of investigation in which the accused is forced to disclose the contents of the person' s


mind or speak his or her guilt. State v. Mendes, 180 Wash. 2d 188, 195, 322 P.3d 791 ( 2014).

         Stultz'   s statement      to Cienega, " go     ahead and search" was not testimonial because it did not


 speak [   her]   guilt."   Mendes, 180 Wash. 2d            at    195.    We have already concluded that the trial court




14 A person may voluntarily consent to a warrantless search while he or she is under arrest.
State v. Johnson, 104 Wash. App. 409, 421 -22, 16 P.3d 680 ( 2001).
                                                                  13
No. 45225 -1 - II



correctly concluded that Stultz validly consented to the search of her car. And, contrary to Stultz' s

claim, a consent to search is not testimonial evidence, which implicates the Fifth Amendment,


simply because that consent leads to incriminating evidence. State v. Rodriguez, 20 Wash. App. 876,

880, 582 P.2d 904 ( 1978).    Miranda warnings are not a prerequisite to a grant of voluntary consent.

Rodriguez, 20 Wash. App. at 880. The trial court did not error in amended conclusion of law 10 that

Stultz' s consent was not testimonial.


           The trial court' s amended findings of fact 6, 9, 10 and 13 are supported by substantial

evidence and those amended findings support the trial court' s amended conclusions of law 4, 5, 9,

10   and   11.   Holding that the Terry stop was lawful, that Stultz validly consented to the search of

her car, and that her consent was not testimonial, we affirm.


           A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2. 06. 040,

it is so ordered.




 We concur:




 Wor wick, J.




 Melnich, J.




                                                     14